 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   STEVEN VLASICH,                          Case No. 1:13-cv-00326-LJO-EPG (PC)

12                   Plaintiff,               ORDER THAT INMATE MICHAEL
                                              DORROUGH IS NO LONGER NEEDED AS A
13         v.                                 WITNESS IN THESE PROCEEDINGS, AND
                                              THE WRIT OF HABEAS CORPUS AD
14   DR. C. NAREDDY and DR. O.                TESTIFICANDUM IF DISCHARGED
     BEREGOVSKAYA,
15
                     Defendants.
16

17
                 A jury trial in this matter commenced on February 26, 2019, inmate Michael
18
     Dorrough, Inmate CDC #D-83611, is no longer needed by the Court as a witness in these
19
     proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY
20
     DISCHARGED.
21
     IT IS SO ORDERED.
22

23      Dated:   February 26, 2019                  /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28
                                                1
